DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 5, “; and” is not complete.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over Hirsh et al. (CN 103728966).
Regarding claims 1 and 9, Hirsh et al. disclose a method and apparatus for monitoring a condition of an electric drive in a process plant, the electric drive for controlling operation of an electric motor (see paragraphs [0011] to [0056] of the 
obtaining, with the electric drive from at least one of a drive control unit and one or more sensor units, a set of drive information associated with an operation of the electric drive in a time period, wherein the set of drive information comprises values of operating parameters of the electric drive; obtaining, with the electric drive from a server, reliability information associated with the electric drive, wherein the reliability information comprises a probability of occurrence of an abnormal condition in a future time period; providing, with the electric drive to one of a human machine interface and a drive controller, at least one condition indication regarding the abnormal condition based on the probability of occurrence of the abnormal condition (A controller 138 internal to the motor drive 110, 112, 114 can diagnose potential issues within the drive system, and the controller 104 can receive the diagnostic fault signal determined by the controller 138 and take action as a remote terminal; controller 138 receives motor 116, 118 and 120 or data or current value trends of the motor drive 110, 112 and 114 to predict similar to obtaining, from at least one of a drive 
Hirsh et al. is silence to disclose the set of drive means information further comprises operational status information of the electric motor during said time period; the reliability information is computed in the server using the set of drive information and a model corresponding to the drive type of the electric drive.
However, Hirsh et al. discloses that the controller 138 receives data or current value trends of the motors 116, 118, and 120 to predict if the motor 
Regarding claim 2, Hirsh et al. disclose the controller 138 receives data or current value trends of the motors 116, 118, and 120 to predict if the motor driver is approaching a fault condition. On the basis of Hirsh et al., the person skilled in the art can collect the operational status information of the electric motor according to actual needs, i.e. The set of drive means information also comprises the operational status information of the electric motor in said time 
Regarding claim 3, Hirsh et al. disclose the controller 138 receives data or current value trends of the motors 116, 118, and 120 or the motor drives 110, 112, and 114 to predict if the motor drives are approaching a fault condition, This may be achieved by failure probabilities provided by fuzzy logic in the controller 138 ( (see paragraphs [0011] to [0056] of the specification, figures 1 to 3) that similar to obtaining one or more values of one or more operating parameters affecting the abnormal condition, where by use of a model, values of the operating parameters are determined to affect the abnormal condition. Model to drive type correspondence is a common technique in the art.
Regarding claim 4, Hirsh et al. disclose predicting whether the motor drive is approaching the fault state information comprises diagnosing the fault and a scheme for correcting the fault (see paragraphs [0011] to [0056] of the specification, figures 1 to 3) is similar to where the one or more reliability information further comprises a condition of the electric drive device at a present time, an expected time of occurrence of the abnormal condition and at least one recommendation corresponding to operation of the electrically powered device. 

Regarding claim 6, Hirsh et al. disclose predicting a failure from the acquisition parameters, the controller 138 may transmit a signal indicative of the information of Table 2 to the display 132 for display. The user may see potential causes of the fault, potential solutions (see paragraphs [0011] to [0056] of the specification, figures 1 to 3) is similar to providing one or more of at least an alert and at least one advice when at least one condition indication is provided to the HMI, wherein the at least one advice is dependent on the one or more operating parameters affecting the abnormal condition. Based on Hirsh et al., one skilled in 
Regarding claim 7, Hirsh et al. disclose Hirsh et al. disclose predicting a failure from the acquisition parameters, the controller 138 may transmit a signal indicative of the information of Table 2 to the display 132 for display. The user may see potential causes of the fault, potential solutions (see paragraphs [0011] to [0056] of the specification, figures 1 to 3) is similar to providing at least one recommendation to the drive controller. Based on Hirsh et al., one skilled in the art may set up the drive controller to initiate corrective action to prevent occurrence of the abnormal condition based on the at least one recommendation, wherein the at least one recommendation depends on the one or more operating parameters that affected the abnormal condition, which is a conventional choice in the art.
Regarding claims 8 and 10, Hirsh et al. disclose predicting a failure from the acquisition parameters, the controller 138 may transmit a signal indicative of the information of Table 2 to the display 132 for display. The user may see potential 
Regarding claim 11, Hirsh et al. disclose predicting a failure from the acquisition parameters, the controller 138 may transmit a signal indicative of the information of Table 2 to the display 132 for display. The user may see potential causes of the fault, potential solutions (see paragraphs [0011] to [0056] of the specification, figures 1 to 3). Applying unsupervised machine learning methods and supervised machine learning methods to create each model with historical data is a common technique and routine choice in the art. Based on the model function, the computing unit is further configured to exclude one or more values of the operating parameters associated with a de-energized state of the at least one electric drive during the creation of each model, wherein time instances of 
Regarding claim 12, Hirsh et al. disclose predicting a failure from the acquisition parameters, the controller 138 may transmit a signal indicative of the information of Table 2 to the display 132 for display. The user may see potential causes of the fault, potential solutions (see paragraphs [0011] to [0056] of the specification, figures 1 to 3). Applying unsupervised machine learning methods and supervised machine learning methods to create each model with historical data is a common technique and routine choice in the art. Based on the model function, the computing unit is further configured to exclude one or more values of the operating parameters associated with a de-energized state of the at least one electric drive during the creation of each model, wherein time instances of the de-energized state of the at least one electric drive are obtained as part of the history data, , which is a common technique in the art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862